exhibit 10.44

invoice PURCHASE AGREEMENT

THIS INVOICE PURCHASE AGREEMENT (the “Agreement”) is made on March 24, 2017,
between MARRONE BIO INNOVATIONS, INC., a Delaware corporation (“Seller”) and LSQ
Funding Group, L.C. (“Purchaser”).

1.Definitions and Index to Definitions. The following terms shall have the
following meanings. All capitalized terms not defined in this Agreement shall
have the meaning set forth in the Uniform Commercial Code (the “UCC”) as adopted
in the Chosen State:

1.1“Advance Rate” – 80%, which percent may be revised at any time by Purchaser
in Purchaser’s reasonable discretion.

1.2“Aging and Collection Fee” – A percentage multiplied by the Face Amount of
each Account for the following periods that an Account remains unpaid: 0% from
day 1 through day 90; and 0.35% from day 91thereafter, charged at the time of
collection of an Account.

1.3“Avoidance Claim” – Any claim that a payment received by Purchaser is a
preference or otherwise avoidable under the United States Bankruptcy Code or any
other debtor-relief statute.

1.4“Chosen State” – Delaware.

1.5“Clearance Days” – Three (3) business days.

1.6“Closed Account” – An Account for which Purchaser has received full payment.

1.7“Collateral” – All now owned and hereafter acquired personal property and
fixtures, and proceeds thereof, (including proceeds of proceeds) including
without limitation: Accounts, including health-care insurance receivables;
Chattel Paper; Inventory; Equipment; Instruments, including Promissory Notes;
Investment Property; Documents; Deposit Accounts; Letter of Credit Rights;
General Intangibles; and Supporting Obligations. Notwithstanding the foregoing,
“Collateral” does not include Seller’s deposit accounts #3207933 and#3208014
with Five Star Bank.

1.8“Early Termination Fee” – See Sections 21.1,21.2,and 21.3.

1.9“Eligible Account” – An Account at all times acceptable to Purchaser in its
sole discretion.

1.10“Eligibility Period” – 60 days beyond net terms of the Invoice, but in no
case more than 120 days from invoice date.

1.11“Events of Default” – See Section 19.

1

sf-3754873

--------------------------------------------------------------------------------

1.12“Face Amount” – The face amount due on a Purchased Account at the time of
purchase.

1.13“Funds Usage Fee” – 0.035%, earned daily, charged monthly, on the last day
of the monthtowhich it applies.

1.14“Invoice” – The document that evidences or is intended to evidence an
Account.

1.15“Invoice Purchase Fee” – 1.00% multiplied by the Face Amount of a Purchased
Account, charged at the time of the purchase of an Account.

1.16“Late Charge” – 18% per annum, which shall accrue and be payable on demand
on any obligation not paid when due.

1.17“Maximum Amount” – $7,000,000.

1.18“Parties” – Seller and Purchaser.

1.19“Payor” – An Account Debtor, other obliger, or entity obligated on an
Account, making payment for the account of such party.

1.20“Permitted lien” –

(a)liens securing Seller’s obligations hereunder;

(b)liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to the provisions of ERISA or Environmental
Laws) (i) not yet due and payable or (ii) which are being properly contested and
for which Seller has established adequate reserves;

(c)claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords arising out of operation of law so long as the obligations secured
thereby [(i)] are not past due [or (ii) are being properly contested and for
which Seller has established adequate reserves];

(d)liens consisting of deposits or pledges made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance,
social security and similar laws;

(e)liens on equipment (including capital leases) to secure purchase money
indebtedness, so long as such security interests do not apply to any property of
Seller other than the equipment so acquired (and the products and proceeds
thereof and records related thereto), and the Indebtedness secured thereby does
not exceed the cost of such equipment (plus any related soft costs);

(f)liens on deposit accounts or securities accounts (and the contents thereof),
in favor of the financial institution at which such account is located, arising
pursuant to such financial institution’s standard terms and conditions governing
such account;

2

sf-3754873

--------------------------------------------------------------------------------

(g)customary rights of any lessor, lessee or sub lessee with respect to leased
property arising under any lease entered into in the ordinary course of
business;

(h)liens securing the Business Loan Agreement, dated June 13, 2014 (as amended
from time to time), among Five Star Bank, Seller and Marrone Michigan
Manufacturing, LLC, a Delaware limited liability company, and all documents
relating thereto;

(i)liens subject to an inter-creditor agreement to which Purchaser is a party;
and

(j)security interests, pledges, liens, charges, mortgages or other encumbrances
in, to or on any Collateral in favor of any creditor of Seller other than
Purchaser, so long as and to the extent that such security interest, pledge,
lien, charge, mortgage or other encumbrance is junior and subordinate to the
security interests, pledges, liens, charges, mortgages and other encumbrances
in, to or on Collateral in favor of Purchaser

1.21“Prime Rate” – The prime rate published by The Wall Street Journal, from
time to time as its prime rate.

1.22“Purchase Price” – The Face Amount of a Purchased Account minus the Invoice
Purchase Fee.

1.23“Purchased Account” – An Account purchased which is not a Closed Account.

1.24“Required Reserve Amount” – 100% minus the Advance Rate multiplied by the
unpaid Face Amount of Purchased Accounts that are Eligible Accounts plus 100% of
the Face Amount of all other Purchased Accounts, plus accrued fees and expenses.

1.25“Reserve Account” – An account or accounts on the books of Purchaser for the
purposes set forth herein.

1.26“Reserve Shortfall” – The amount by which the Reserve Account is less than
the Required Reserve Amount.

1.27“Term and Termination Date” – See Section 21.

2.Assignment and Sale. Seller shall sell to Purchaser as absolute owner, and
Purchaser shall purchase from Seller, Seller’s Accounts as Purchaser determines
in its sole discretion. Each Account shall be accompanied by such documentation
supporting and evidencing the Account as Purchaser may request. Purchaser shall
pay the Purchase Price of any Purchased Account, less the Required Reserve and
any amounts due to Purchaser from Seller, within two (2) business days of the
date of Purchase. Seller represents that all Purchased Accounts are true and
collectible and are sold to Purchaser free and clear of any claims (other than
Permitted Liens).

3.Reserve Account.  Purchaser may credit any portion of any Purchase Price to
the Reserve Account, including but not limited to the amount of the Reserve
Shortfall. So long as there is no existing Event of Default, Purchaser shall pay
to Seller upon Seller’s request, any

3

sf-3754873

--------------------------------------------------------------------------------

amount by which the Reserve Account exceeds the Required Reserve Amount.
Purchaser may charge the Reserve Account for any amounts accrued and unpaid from
Seller to Purchaser.

4.Notice of Assignment and Lock Box. Purchaser may notify any Account Debtor
obligated with respect to any Account that the underlying Account has been
assigned to Purchaser by Seller and that payment thereof is to be made to the
order of and directly and solely to Purchaser. All Invoices for Accounts sent by
Seller to Account Debtors shall contain on the face of the Invoice the following
legend: “This account is assigned and payable only to LSQ Funding Group, L.C.
Payments should be sent to LSQ at: P.O. Box 743451, Los Angeles, CA 90074-3451.”

5.Authorization for Purchases. Purchaser is authorized to purchase Accounts upon
instructions received from any authorized representative designated by Seller.

6.Fees. Seller shall pay to Purchaser throughout the Term or any Renewal Term of
this Agreement, the Invoice Purchase Fee, the Funds Usage Fee and the Aging and
Collection Fee, on the date(s) that each Fee is due and payable as provided as
set forth in Sections 1.2, 1.13, and 1.15 herein.

7.Other Charges and Expenses.  Seller shall reimburse Purchaser $15.00 for wire
fees and the actual field examination fees directly incurred by Purchaser in the
administration of this Agreement. Reimbursable expenses are due at the time of
payment of the applicable fees or expenses by Purchaser and may be charged to
the Reserve Account.

8.Repurchase Of Accounts.  Seller shall immediately on demand by Purchaser
repurchase any Purchased Account that Purchaser determines at any time is
uncollectible for any reason or is otherwise no longer an Eligible Account and
on such demand shall pay to Purchaser the then unpaid Face Amount of the
Account, together with any accrued but unpaid fees relating to the
Account.  Purchaser shall retain its security interest in any Account
repurchased by Seller.

9.Security Interest. To secure payment and performance of all present and future
obligations of Seller to Purchaser, Seller grants to Purchaser a continuing
first priority (upon entry into an inter-creditor agreement among Purchaser, Ivy
Investment Management Company and Gordon Snyder) security interest in and to the
Collateral, and authorizes Purchaser to file a UCC-1 in all jurisdictions and
offices Purchaser deems appropriate which names Seller as the debtor and
covering the Collateral.

10.Clearance Days.  Clearance Days will be added to the date on which Purchaser
receives any payment before such payment is credited to reduce outstanding
amounts due hereunder.

11.Authorization to Purchaser. Seller authorizes Purchaser, at Seller’s expense,
to exercise the following powers until Purchaser has been paid in full: (a)
receive, take, endorse, assign, deliver, accept and deposit, in the name of
Purchaser or Seller, proceeds of any Collateral; (b) take or bring, in the name
of Purchaser or Seller, all steps, actions, suits or proceedings deemed by
Purchaser necessary or desirable to effect collection of all Collateral; (c)
file any claim under any bond or under any trust fund; (d) pay any sums
necessary to discharge any lien, claim, or encumbrance which is senior to
Purchaser’s security interest in any assets of Seller, which sums shall be
included as obligations of Seller and which shall accrue the Late Charge and be

4

sf-3754873

--------------------------------------------------------------------------------

immediately due and payable; (e) notify any Payor obligated with respect to any
Account, that the underlying Account has been assigned to Purchaser by Seller
and that payment thereof is to be made to the order and directly and solely to
Purchaser; (f) communicate directly with Seller’s Payors to verify the amount
and validity of any Account created by Seller; and (g) endorse and deposit on
behalf of Seller any checks tendered by an Account Debtor “in full payment” of
its obligation to Seller.

12.ACH Authorization. Purchaser may process electronic debit or credit entries
through the ACH system to any deposit account of Seller.

13.Covenants By Seller.

13.1After written notice by Purchaser to Seller, and automatically, without
notice following an Event of Default, Seller shall not (a) grant any extension
of time for payment of any of its Accounts, (b) compromise or settle any of its
Accounts for less than the full amount, (c) release in whole or in part any
Account Debtor, or (d) grant credits, discounts, allowances, deductions, or
return authorizations for any Accounts, in each case, except as set forth in
Seller’s Master Distribution Agreements (provided that no such agreement may do
any of the foregoing with respect to any amount owing under an Account or any
invoice already issued by Seller with respect to an Account).

13.2Seller must keep at its principal place of business for a period of five
years all books of account and business records customary for the industry,
which books and records are subject to inspection by Purchaser and its agents
and representatives during normal business hours. Purchaser or its designee
shall have access, during reasonable business hours if prior to an Event of
Default and at any time if on or after an Event of Default, to all premises
where Collateral is located for the purposes of inspecting (and removing, if
after the occurrence of an Event of Default) any of the Collateral, and Seller
shall permit Purchaser or its designee to make copies of such books and records
as Purchaser may request.

13.3Seller must give Purchaser 5 business days’ prior written notice of any
change to its present name, the address of its headquarters or where its books
and records are located, and any change to its form or jurisdiction of
organization.

13.4Seller shall pay when due all of its payroll and other taxes, and shall
provide proof of payment to Purchaser.

13.5Seller shall not create, incur, or permit the existence of any lien upon any
Collateral without prior consent of Purchaser.

13.6Seller shall provide Purchaser, within 2 business days of receipt by Seller,
copies of any business or legal notices, summonses, complaints, or other
proceedings received by Seller.

13.7Seller shall pay to Purchaser on the next banking day following the date of
receipt by Seller the amount of (a) any payment on account of a Purchased
Account; and (b) after the occurrence of an Event of Default, any payment on
account of any Account.

5

sf-3754873

--------------------------------------------------------------------------------

14.Account Stated. Purchaser shall make available to Seller a statement setting
forth the transactions arising hereunder. Each statement shall be considered
correct and binding upon Seller as an account stated, except to the extent that
Purchaser receives, within 30 days after the availability of such statement,
written notice from Seller of any specific exceptions by Seller to that
statement, and then it shall be binding against Seller as to any items to which
it has not objected.

15.Account Disputes. Seller shall notify Purchaser of, and at Purchaser’s
request, shall settle all disputes concerning any Purchased Account, at Seller’s
sole cost and expense. Seller shall not, without Purchaser’s prior consent,
compromise or adjust a Purchased Account or grant any additional discounts,
allowances or credits on a Purchased Account. Purchaser may attempt to settle,
compromise, or litigate any dispute upon such terms, as Purchaser in its sole
discretion deems advisable.

16.Representation and Warranties. Seller represents and warrants that (a) Seller
is fully authorized to enter into this Agreement; (b) this Agreement constitutes
a legal and valid obligation that is binding upon Seller and that is enforceable
against it; (c) Seller is in good standing in the state of its organization; (d)
there are no pending actions, suits, or other legal proceedings of any kind
(whether civil or criminal) now pending (or, to its knowledge, threatened)
against Seller, the adverse result of which would in any material respect affect
its property or financial condition, or threaten its continued operations; (e)
Seller has not conducted business under or used any other name, whether legal or
fictitious; (f) the Purchased Accounts are and will remain bona fide existing
obligations created by the sale and delivery of goods or services in the
ordinary course of its business, and are unconditionally owed and will be paid
to Purchaser without defenses, disputes, offsets, counterclaims, or rights of
return or cancellation; and (g) Seller has not received notice of actual or
imminent bankruptcy, insolvency, or material impairment of the financial
condition of any applicable Account Debtor regarding Purchased Accounts.

17.Indemnification. Seller agrees to indemnify Purchaser and save it harmless
against any suits, claims, liabilities, demands and expenses, including but not
limited to, any loss arising out of the assertion of any Avoidance Claim, and
shall pay to Purchaser on demand the amount thereof including attorneys’ fees
and expenses, resulting from or arising under this Agreement. With respect to an
Avoidance Claim, Seller shall notify Purchaser within two (2) business days of
Seller’s becoming aware of the assertion of an Avoidance Claim. This provision
shall survive termination of this Agreement.

18.Disclaimer of Liability. Purchaser will not be liable to Seller for any lost
profits, lost savings or other consequential, incidental, punitive, or special
damages resulting from or arising out of or in connection with this Agreement.

19.Default and Events of Default.  The following events will constitute an Event
of Default hereunder: (a) receipt by Seller or a third party of a Purchased
Account which is not paid to Purchaser within three (3) business days following
the date of Seller’s receipt or knowledge of receipt by such third party; (b)
Seller defaults in the payment of any obligations hereunder; (c) breach by
Seller in the performance of any provision of this Agreement, (d) any warranty
or representation contained herein proves to be false in any way, howsoever
minor, when made

6

sf-3754873

--------------------------------------------------------------------------------

under this Agreement; (e) Seller or any guarantor of the obligations becomes
subject to any debtor-relief proceedings; (f) any guarantor fails to perform or
observe any of the guarantor’s obligations to Purchaser or shall notify
Purchaser of its intention to rescind, modify, terminate or revoke any guaranty,
or any guaranty shall cease to be in full force and effect for any reason
whatever.

19.1SELLER WAIVES ANY REQUIREMENT THAT PURCHASER INFORM SELLER BY AFFIRMATIVE
ACT OR OTHERWISE OF ANY ACCELERATION OF SELLER’S OBLIGATIONS. PURCHASER’S
FAILURE TO CHARGE OR ACCRUE INTEREST OR FEES AT ANY “DEFAULT” OR “PAST DUE” RATE
SHALL NOT BE DEEMED A WAIVER BY PURCHASER OF ITS CLAIM.

19.2Upon the occurrence of any Event of Default, in addition to any rights
Purchaser has under this Agreement or applicable law, Purchaser may immediately
terminate this Agreement, at which time all obligations shall immediately become
due and payable without notice.

20.Amendment and Waiver. Only a writing signed by all parties may amend this
Agreement. No failure or delay in exercising any right shall impair any right
that Purchaser has, nor shall any waiver by Purchaser be deemed a waiver of any
default or breach occurring subsequently. Purchaser’s rights and remedies are
cumulative and not exclusive of each other or of any rights or remedies that
Purchaser would otherwise have.

21.Term and Termination Date.  This Agreement will be effective when executed by
the Parties, will continue in full force and effect for 1 year thereafter (the
“Term”), and shall be further extended automatically annually (the “Renewal
Term”), unless Seller provides written notice of its intention to terminate at
least 60 days and not greater than 90 days prior to each anniversary date.
Notwithstanding the preceding sentence, such termination shall not occur and the
Agreement shall continue as if no notice was given unless, on the termination
date, Seller has fully repaid Purchaser all monies due, and delivered to
Purchaser the release as required by Section 22 below.

21.1If effective notice by Seller under Section 21 above is not provided, then
in addition to any other fees due under this Agreement, Seller agrees that it
will pay an early termination fee equal to 0.75% multiplied by the Maximum
Amount set forth in Section 1.17 herein multiplied by the number of months
remaining in the Term or any Renewal Term (the “Early Termination Fee”).

21.2Notwithstanding Section 21.1, if Seller was referred to Purchaser by a bank
or other institution and intends to refinance with such bank its obligations
under this Agreement, Seller may terminate this Agreement prior to the end of
the Term or any Renewal Term by providing Purchaser 60 days’ prior written
notice and refinancing with referring bank or institution. If such notice is
provided and Seller refinances with the referring bank or other institution, no
Early Termination Fee pursuant to Section 21.1 shall be due.

21.3If Seller refinances its obligations under this Agreement with the bank that
referred Seller to Purchaser without providing notice as required under Section
21.2, Seller may

7

sf-3754873

--------------------------------------------------------------------------------

terminate this Agreement prior to the end of the Term or any Renewal Term by
paying an early termination fee equal to 1.5% multiplied by the Maximum Amount
set forth in Section 1.17.

21.4Purchaser may terminate this Agreement at any time by giving Seller 30 days’
prior written notice of termination, whereupon this Agreement shall terminate on
the earlier date of 30 days thereafter or the end of the then current Term or
Renewal Term, upon which termination date Seller shall fully repay to Purchaser
all monies due and deliver to Purchaser the release as required under  Section
22 below; provided that, if Purchaser for any reason, in good faith, deems
itself insecure with respect to the prospect of repayment or performance of any
obligations hereunder, such 30 day period shall not apply.

22.No Lien Termination without Release.  Notwithstanding payment in full of all
obligations by Seller, Purchaser shall not be required to record any termination
or satisfaction of its liens on the Collateral unless and until Seller and any
guarantors deliver to Purchaser a general release.  Seller understands that this
provision constitutes a waiver of its rights under §9-513 of the UCC.

23.Conflict. Unless otherwise expressly stated in any other agreement between
Purchaser and Seller, if a conflict exists between the provisions of this
Agreement and the provisions of such other agreement, the provisions of this
Agreement shall control.

24.Severability. In the event any one or more of the provisions contained in
this Agreement is held to be invalid, illegal or unenforceable in any respect,
then such provision shall be ineffective only to the extent of such prohibition
or invalidity, and the validity, legality, and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

25.Expenses. In addition to those Expenses set forth in Section 7 herein, Seller
agrees to reimburse Purchaser the actual amount of all costs and expenses,
including attorneys’ fees and expenses, which Purchaser may incur (a)
protecting, preserving or enforcing any lien, security or other right granted by
Seller to Purchaser or arising under applicable law, whether or not suit is
brought, including but not limited to the defense of any Avoidance Claims or the
defense of Purchaser’s lien priority; (b) for travel and attorneys’ fees and
expenses incurred in complying with any subpoena or other legal process in any
way relating to Seller; and (c) for the actual amount of all costs and expenses,
including attorneys’ fees, which Purchaser may incur in enforcing this
Agreement, or in connection with any federal or state insolvency proceeding
commenced by or against Seller or any Account Debtor, including those (i)
arising out of an automatic stay, (ii) seeking dismissal or conversion of a
bankruptcy proceeding or (ii) opposing confirmation of Seller’s plan thereunder.
All Expenses will be subtracted from the Reserve Account and are payable by
Seller upon demand by Purchaser. This provision shall survive termination of
this Agreement.

26.Entire Agreement. This Agreement supersedes all prior or contemporaneous
agreements and understandings between the parties, verbal or written, express or
implied, relating to the subject matter hereof. No promises of any kind have
been made by Purchaser or any third party to induce Seller to execute this
Agreement. No course of dealing, course of performance, or trade

8

sf-3754873

--------------------------------------------------------------------------------

usage, and no parol evidence of any nature, shall be used to supplement or
modify any terms of this Agreement.

27.Choice of Law.  This Agreement shall be governed by, construed under, and
enforced in accordance with the internal laws of the Chosen State.

28.Jury Trial Waiver.  IN RECOGNITION OF THE HIGHER COSTS AND DELAY WHICH MAY
RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (a) ARISING HEREUNDER, OR (b) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY SUCH ACTION IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE
OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

29.Venue: Jurisdiction. The parties agree that any suit, action, or proceeding
arising out of the subject matter or the interpretation, performance, or breach
of this Agreement, shall, if Purchaser so elects, be instituted in any courts of
the Chosen State or those located in Orange County, Florida (each an “Acceptable
Forum”). Each Party agrees that the Acceptable Forums are convenient to it, and
each Party irrevocably submits to the jurisdiction of the Acceptable Forums,
irrevocably agrees to be bound by any judgment rendered in connection with this
Agreement, and waives any and all objections to jurisdiction or venue that it
may have under the laws of the Acceptable Forums or otherwise in those courts in
any such suit, action, or proceeding. Should such proceeding be initiated in any
other forum, Seller waives any right to oppose any motion or application made by
Purchaser as a consequence of such proceeding having been commenced in a forum
other than an Acceptable Forum.

30.Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument. Delivery of an executed counterpart of the
signature page to this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement, and
any Party delivering such an executed counterpart of the signature page to this
Agreement by such means to any other Party shall thereafter also promptly
deliver a manually executed counterpart of this Agreement to such other Party,
provided that the failure to deliver such manually executed counterpart shall
not affect the validity, enforceability, or binding effect of this Agreement.

31.Notice. All notices required to be given to any Party shall be deemed given
upon the first to occur of (i) transmittal sent by commercial overnight carrier,
(ii) transmittal by electronic

9

sf-3754873

--------------------------------------------------------------------------------

means to a receiver under the control of such Party; or (iii) actual receipt by
such Party or an employee or agent of such Party. Notices shall be sent to the
following addresses, or to such other addresses as each such Party may in
writing hereafter indicate:

PURCHASER:

LSQ Funding Group, L.C.
2600 Lucien Way, Suite 100
Maitland, FL 32751
Officer: William Samelson, wsamuelson@lsg.com

SELLER:

Marrone Bio Innovations, Inc.
1540 Drew Avenue
Davis, CA 95618
Officer: Pam Marrone, pmarrone@marronbio.com (email)

32.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

33.Confidentiality and Nondlsclosure. The Parties agree that the terms of this
Agreement, all business methods and trade secrets, and any and all other records
and information clearly and specifically identified by the applicable Party as
confidential will be held in strict confidence and treated as the confidential
property of the other Party. A Party will not, except in the due performance of
its duties or the enforcement of its rights under this Agreement, disclose any
of the foregoing to any person, unless specifically authorized to do so in
writing by the other Party or unless required by law. The provisions of this
Section shall survive the termination of this Agreement.

LSQ FUNDING GROUP, LC.

 

 

 

By /s/ William M. Samuelson

Name: William M. Samuelson

Title:    EVP

Date:    March 24, 2017

 

LSQ FUNDING GROUP, LC.

 

 

 

By /s/ Pamela G. Marrone

Name: Pamela G. Marrone

Title:   CEO & Founder

Date:   March 20, 2017

 

10

sf-3754873